Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-27-2005

Ayres-Fountain v. E Sav Bank
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2418




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Ayres-Fountain v. E Sav Bank" (2005). 2005 Decisions. Paper 326.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/326


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 05-2418
                                  ________________

                         CAROLINE P. AYRES-FOUNTAIN,

                                                 Appellant
                                            v.

                EASTERN SAVINGS BANK, a Maryland Corporation

                      ____________________________________

                    On Appeal From the United States District Court
                               For the District of Delaware
                               (D.C. Civ. No. 04-cv-00439)
                     District Judge: Honorable Joseph J. Farnan, Jr.
                    _______________________________________


                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 14, 2005

             Before: RENDELL, AMBRO and FUENTES, Circuit Judges

                                (Filed: October 27, 2005)


                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Caroline Ayres-Fountain appeals the District Court’s order dismissing her

complaint. Appellee had instituted a foreclosure action against Ayres-Fountain in the
Superior Court of Delaware. The Superior Court entered summary judgment in favor of

appellee. Ayres-Fountain then filed a complaint in the District Court for the District of

Delaware alleging fraud by appellee and seeking recission of the mortgage note. The

District Court concluded that her claims were barred by the doctrine of res judicata and

granted appellee’s motion to dismiss. Ayres-Fountain filed a notice of appeal, and we

have jurisdiction under 28 U.S.C. § 1291.

         While Ayres-Fountain lists fourteen numbered issues on appeal, they can be

summarized as two basic arguments - whether res judicata applies to her complaint and

whether the District Court should have permitted her to amend her complaint. However,

we must first address whether the District Court had jurisdiction over Ayres-Fountain’s

complaint. Appellee argues that the District Court lacked jurisdiction under the Rooker-

Feldman doctrine.1 We agree. The Rooker-Feldman doctrine deprives a federal district

court of jurisdiction to review, directly or indirectly, a state court adjudication. See D.C.

Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co., 263 U.S.

413, 416 (1923). A federal claim is barred if it is “inextricably intertwined” with the state

court adjudication. We recently noted that

         [a] federal claim is inextricably intertwined with an issue adjudicated by a state
         court when . . . the federal court must take an action that would negate the state
         court’s judgment . . . . Rooker-Feldman does not allow a plaintiff to seek relief
         that, if granted, would prevent a state court from enforcing its orders.

   1
       Ayres-Fountain argues that appellee has waived this argument. However, we have
an obligation to sua sponte raise the issue of subject-matter jurisdiction. Desi’s Pizza,
Inc. v. City of Wilkes-Barre, 321 F.3d 411, 420 (3d Cir. 2003).
                                               2
In re Knapper, 407 F.3d 573, 581 (3d Cir. 2005). In this case, the Superior Court ordered

judgment in favor of appellee based on Ayres-Fountain’s default of the terms of the note

and mortgage. In her complaint filed in the District Court, Ayres-Fountain sought

recission of the mortgage and damages. Thus, the relief she seeks would invalidate the

Superior Court’s judgment against her. Ayres-Fountain’s proposed amended complaint

would not cure this lack of jurisdiction.

       Moreover, even if review of the complaint were not barred by Rooker-Feldman,

we agree with the District Court that Ayres-Fountain’s claims were barred by res judicata.

Furthermore, we note that in the state court action, Ayres-Fountain agreed that she waived

all defenses.

       For the above reasons, we will vacate the District Court’s March 31, 2005, order

and remand the matter to the District Court with instructions to dismiss the complaint for

lack of jurisdiction. Appellant’s motion to strike appellee’s brief is denied.




                                              3